—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about September 8, 1992, which granted defendants’ motion to change venue from New York County to Westchester County, unanimously affirmed, with costs.
While we disagree with the IAS Court that New York County is an improper venue (see, Conway v Gateway Assocs., 166 AD2d 388), we nevertheless affirm the change of venue on the ground that it will promote the convenience of material witnesses and the ends of justice (CPLR 510 [3]). Plaintiff seeks damages for injuries sustained as a result of defendants’ alleged negligence in maintaining a staircase in the apartment house in which plaintiff resides. The building in question is located in Westchester County, plaintiff resides in Westchester County, and defendant Shinda Management Corporation which asserts that its principal place of business has always been in Queens County was identified in plaintiff’s summons as having a Queens County address. Furthermore, the motion was brought within a reasonable time after commencement of the action (CPLR 511 [a]). Concur—Murphy, P. J., Sullivan, Wallach, Ross and Kassal, JJ.